Citation Nr: 1646615	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  16-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim for basic legal entitlement to a one-time payment from the Filipino Veteran's Equity Compensation (FVEC) Fund, and, if so, whether that benefit may be granted.
 

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The Board notes that the Veteran submitted a VA Form 21-22 in July 204 and February 2015 appointing the American Legion as his power of attorney.  However, in each instances, the form was not signed by a representative of the American Legion.  Such rendered the form invalid.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed January 2010 decision, the RO determined that the appellant was not entitled to a one-time payment from the FVEC Fund.  

2.  Evidence pertaining to the appellant's claim was not previously submitted, relates to unestablished facts that are necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSIONS OF LAW

1.  The January 2010 RO decision that the appellant was not entitled to a one-time payment from the FVEC Fund is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been presented sufficient to reopen the claim of whether the appellant has basic legal entitlement to a one-time payment from the FVEC Fund.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  The appellant does not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

As to the appellant's claims of entitlement to VA benefits and eligibility for a one-time payment to the FVEC Fund, the United States Court of Appeals (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the elements of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

The appellant has been provided the appropriate notice.  See 38 U.S.C.A. § 5103. A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

 B. Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody. 38 C.F.R. § 3.159 (c)(4).

VA has met the duty to assist the appellant in the development of the claim being decided herein.  Specifically, in June 2015, the RO forwarded the relevant information to the United States Department of the Army pursuant to Tagupa v. McDonald, 27 Vet. App. 95, 100 (2014).  According to § 3.203, VA is prohibited from finding that a person served in the U.S. Armed Forces based on anything other than a document issued by a service department or verification by a service department.  The entity in the best position to verify service is the appropriate service department and VA's acceptance of any service department document, without further verification by the service, is limited and discretionary under 
§ 3.203(a).  See Tagupa, 27 Vet. App. at 100.  A response was received from the Department of the Army in  December 2015.  Accordingly here, no further assistance can be provided to the appellant. 

 For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

	(CONTINUED ON NEXT PAGE)



II.  New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement for basic legal entitlement to a one-time payment from the FVEC in January 2011.  

At the time of his last final denial in January 2010, evidence of record included information indicating that he does not meet the service requirements for basic legal entitlement to a one-time payment from the FVEC.  The Veteran missed the deadline to appeal this decision by a few days and the decision became final. 

Since the last final denial, evidence added includes the Veteran's statements attesting to his service.  Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.

II. FVEC
	
Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of that service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

For payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted a claim to VA for benefits under the act.  The application for the claim shall contain the information and evidence VA requires. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2015), Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2015); Soria, 118 F.3d 747 (Fed. Cir. 1997).

The appellant has submitted multiple documents purporting to show that he served as a recognized guerilla with the "A" Co 1 Bn 1 Regt.  These documents include March 2002 and November 2005 Certification from the Armed Forces of the Philippines and Affidavit of service.  None of these documents is a United States service department document indicating qualifying service.  38 C.F.R. § 3.203 (2015).

Upon receipt of the above documents, the RO requested verification of service by the applicable United States service department using the appellant's full name, alternate names, place of birth, date of birth, dates of service, and unit designations provided by the appellant in his supporting documents.  In December 2009, the National Personnel Records Center (NPRC) responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. Consequently, the RO determined that the appellant did not have the requisite service to establish eligibility for payment from the FVEC Fund and, thus, denied his claim.

During the course of his appeal, the appellant has submitted additional documentation contesting the RO's decision and attesting to his service in the recognized guerillas.  However, none of that submitted documentation and lay evidence qualifies as acceptable proof of service.  38 C.F.R. § 3.203 (2015).  That evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund.

The NPRC once again attempted to verify the appellant's service in May 2014.  In June 2014 and July 2014 responses, the NPRC determined that no change was warranted in the prior negative certification.  NPRC has duly considered the appellant's application for VA benefits and certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is bound by that certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies with the service department, not with VA).

In a December 2015 Memorandum from the Department of the Army, it was noted that based on a review of the information provided and official information contained in Army records maintained by the NPRC they were unable to change their previous negative service determination for the appellant.  They noted that under the guidance established by the Department of Army for the post-War recognition program, they were unable to accept the Certifications from General Headquarters, Armed Forces of the Philippines, as verification of service.

The Board concludes that the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the FVEC Fund.  Therefore, his claim for benefits must be denied.

In reaching this conclusion, the Board remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the FVEC Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

The application to reopen the claim for basic entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is granted and, to that extent only, the appeal is granted.

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


